ORDER

PER CURIAM.
Timothy Jones appeals from a sentence and judgment of acceding to corruption, in violation of Section 576.020, RSMo. (2000). We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2014).